19-1105
     Uddin-Nessa v. Barr
                                                                                   BIA
                                                                           A200 239 856

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 15th day of September, two thousand twenty.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            DENNY CHIN,
 9            JOSEPH F. BIANCO,
10                 Circuit Judges.
11   _____________________________________
12
13   AHMED SHAFIQ UDDIN-NESSA, AKA
14   MOHAMED SHAFIQ AHMED,
15            Petitioner,
16
17                     v.                                        19-1105
18                                                               NAC
19   WILLIAM P. BARR, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                   Gregory Marotta, Vernon, NJ.
25
26   FOR RESPONDENT:                   Ethan P. Davis, Acting Assistant
27                                     Attorney General; Anthony P.
28                                     Nicastro, Assistant Director;
29                                     Sheri R. Glaser, Trial Attorney,
 1                               Office of Immigration Litigation,
 2                               United States Department of
 3                               Justice, Washington, DC.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED in part and DISMISSED in part.

 9       Petitioner Ahmed Shafiq Uddin-Nessa, a native and citizen

10   of Bangladesh, seeks review of a March 28, 2019 decision of

11   the BIA, denying his motion to reopen.            In re Ahmed Shafiq

12   Uddin-Nessa, No. A200 239 856 (B.I.A. Mar. 28, 2019).                  We

13   assume the parties’ familiarity with the underlying facts and

14   procedural history.

15       The applicable standards of review are well established.

16   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 168-69 (2d Cir.

17   2008).     In his motion to reopen, Uddin-Nessa argued that

18   conditions in Bangladesh had worsened for members of the

19   Bangladesh   Nationalist   Party       (“BNP”)   and   that   police   in

20   Bangladesh sought to arrest him in 2017 on account of his

21   activities with that party before he came to the United States

22   in 2011.     As support, he submitted an affidavit from his

23   sister, a warrant for his arrest obtained by his sister, and
                                        2
 1   general country conditions evidence.

 2         It is undisputed that Uddin-Nessa’s 2018 motion was

 3   untimely because it was filed two years after his removal

 4   order    became      final       in       2016.            See    8 U.S.C.

 5   § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).                However, the

 6   time limitation for filing a motion to reopen does not apply

 7   if reopening is sought to apply for asylum and the motion “is

 8   based on changed country conditions arising in the country of

 9   nationality or the country to which removal has been ordered,

10   if such evidence is material and was not available and would

11   not   have   been   discovered    or      presented   at    the   previous

12   proceeding.”        8 U.S.C.      § 1229a(c)(7)(C)(ii);           8 C.F.R.

13   § 1003.2(c)(3).     The BIA did not err in finding that Uddin-

14   Nessa failed to demonstrate such conditions.

15         “[T]o prevail on a motion to reopen alleging changed

16   country conditions where the persecution claim was previously

17   denied based on an adverse credibility finding . . . , the

18   [movant] must either overcome the prior determination or show

19   that the new claim is independent of the evidence that was

20   found to be not credible.”       Matter of F-S-N-, 28 I. & N. Dec.

21   1, 3 (B.I.A. 2020); see also Kaur v. BIA, 413 F.3d 232, 234
                                           3
 1   (2d   Cir.    2005)    (“[E]vidence       submitted   by    petitioner   in

 2   support of . . . motion was not ‘material’ because it did not

 3   rebut the adverse credibility finding that provided the basis

 4   for   the    IJ’s     denial   of    petitioner’s     underlying   asylum

 5   application.”).         The BIA did not err in concluding that

 6   Uddin-Nessa’s evidence—an attempt to arrest him in Bangladesh

 7   in 2017 and general conditions in that country—failed to

 8   overcome      the     agency’s      underlying    adverse     credibility

 9   determination.        That evidence did not address the findings

10   that formed the basis for the BIA’s determination:                 Uddin-

11   Nessa’s inconsistent statements to immigration authorities

12   regarding whether he had ever been arrested.                See Kaur, 413
13 F.3d at 234; Matter of F-S-N-, 28 I. & N. Dec. at 3.                    That

14   finding alone was dispositive of Uddin-Nessa’s motion to

15   reopen insofar as he sought to apply for asylum based on

16   changed country conditions, and we deny the petition to this

17   extent.      See Kaur, 413 F.3d at 234; Matter of F-S-N-, 28 I.

18   & N. Dec. at 3.

19         Nevertheless, we note that the BIA did not err in its

20   alternative       determination       that     Uddin-Nessa     failed    to

21   establish     a     material   change     in   conditions    because     his
                                           4
 1   personalized evidence was not sufficiently reliable and his

 2   country conditions evidence described ongoing, rather than

 3   worsened, political violence in Bangladesh.         See Xiao Ji Chen

 4   v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006)

 5   (providing that the weight afforded evidence in immigration

 6   proceedings lies largely within agency discretion); Qin Wen

 7   Zheng v. Gonzales, 500 F.3d 143, 146–49 (2d Cir. 2007)

 8   (holding that the agency may decline to credit evidence

 9   submitted with a motion to reopen by an alien who was found

10   not credible in the underlying proceeding); see also In re S-

11   Y-G-, 24 I. & N. Dec. 247, 253 (B.I.A. 2007) (comparing

12   country     conditions   evidence    submitted     with     motion   to

13   conditions at the time of the hearing below).

14        Because Uddin-Nessa did not demonstrate that the time

15   limitations applicable to his motion should be excused, “his

16   motion to reopen could only be considered upon exercise of

17   the Agency’s sua sponte authority.”       Mahmood v. Holder, 570

18 F.3d 466, 469 (2d Cir. 2009) (citing 8 C.F.R. § 1003.2(a)).

19   We   lack   jurisdiction   to   review   the     agency’s    “entirely

20   discretionary” decision declining to reopen proceedings sua

21   sponte.     Ali v. Gonzales, 448 F.3d 515, 518 (2d Cir. 2006).
                                      5
 1   However, “where the Agency may have declined to exercise its

 2   sua   sponte   authority   because   it   misperceived   the   legal

 3   background and thought, incorrectly, that a reopening would

 4   necessarily fail, remand to the Agency for reconsideration in

 5   view of the correct law is appropriate.”        Mahmood, 570 F.3d
6   at 469.

 7         The BIA did not misperceive the law in declining to

 8   reopen sua sponte based on Uddin-Nessa’s argument that his

 9   notice to appear was defective under Pereira v. Sessions, 138

10 S. Ct. 2105 (2018).    His argument that his notice to appear

11   was insufficient to initiate removal proceedings because it

12   did not specify a hearing date is foreclosed by Banegas Gomez

13   v. Barr, 922 F.3d 101, 110, 112 (2d Cir. 2019).      Accordingly,

14   we dismiss the petition for review insofar as it challenges

15   the BIA’s discretionary decision declining to reopen sua

16   sponte.   See Ali, 448 F.3d at 518.

17         For the foregoing reasons, the petition for review is

18   DENIED in part and DISMISSED in part.         All pending motions

19   and applications are DENIED and stays VACATED.

20                                  FOR THE COURT:
21                                  Catherine O’Hagan Wolfe,
22                                  Clerk of Court
                                     6